DETAILED ACTION
Response to Arguments
Applicant's arguments filed 02/04/2022 have been fully considered but they are not persuasive. 
Applicant Argues:
Firstly, Forte notes that "[i]f it be desired to eject the disc-shaped members 32 one at a time, the user must depress and release the lever 45" (Forte: column 4, lines 10-22; emphasis added). However, modifying Forte to "be moved by a weight or pression of the content (20) pushing a free end of an opening member (24) in association with operation of the opening member (24) to open an opening to form a passage space for the content (see Figs. 1-4 and col. 5 lines 5-45)" as allegedly disclosed in Elinski would render Forte being modified unsatisfactory for Forte's intended purpose that "[i]f it be desired to eject the disc-shaped members 32 one at a time, the user must depress and release the lever 45". 

Further, Forte teaches that "[t]he spaced relation between the rearward finger 41 and forward finger 52 is preferably designed to accommodate a plurality of said disc-shaped members 32 which will tend to roll between said fingers 51, 52 when the housing 20 and receptacle 27 are inclined by the user" (Forte: column 3, lines 71-75; emphasis added), and "[i]f it be desired to eject the disc-shaped members 32 one at a time, the user must depress and release the lever 45" (Forte: column 4, lines 10-22; emphasis added). Therefore, in Forte, the fingers 51, 52 cannot be opened by a weight or pression of the disc-shaped member 32 and accommodate the disc-shaped member 32 between the fingers 51, 52 when the housing 20 and receptacle 27 are included by the user because the user must depress and release the lever 45 to eject the disc-shaped member 32. Therefore, modifying Forte to "be moved by a weight or pression of the content (20) pushing a free end of an opening member (24) in association with operation of the opening member (24) to open an opening to form a passage space for the content (see Figs. 1-4 and col. 5 lines 5-45)" as allegedly disclosed in Elinski would render Forte being modified unsatisfactory for Forte's intended purpose that the fingers 51, 52 of t be opened by a weight or pression of the disc-shaped member 32 and accommodate the disc-shaped member 32 between the fingers 51, 52 when the housing 20 and receptacle 27 are included by the user because the user must depress and release the lever 45 to eject the disc-shaped member 32.  Thus, if Forte is modified to "be moved by a weight or pression of the content (20) pushing a free end of an opening member (24) in association with operation of the opening member (24) to open an opening to form a passage space for the content (see Figs. 1-4 and col. 5 lines 5- 45)" as allegedly disclosed in Elinski, the modification alleged in the Office Action would render Forte being modified unsatisfactory for its intended purpose, and therefore there is no suggestion or motivation to make the proposed modification according to MPEP §2143.01. 


Examiner’s Response:
Examiner notes that in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Forte discloses a lever, which by way of a user pressing and a torsion spring biasing the lever against pressing by the user, allows for an object to be dispensed during a dispensing process.  The modification of Elinski with Forte would allow for the elimination of the torsion spring, thus limiting parts, while creating an easier to use device for dispensing of objects. Examiner notes that both Forte and Elinski can serve the function of a user pressing a lever-like member closed 1st (by way of closing the lever of Elinski manually), then releasing the lever member and having the lever member open again to dispense.  Elinski provides the teaching of doing such in a simpler manner by using the weight of the objects themselves instead of by using a torsion spring.  One of ordinary skill in the art would have seen the advantage of such use by allowing for reduction of parts and ease of use.

Applicant Argues:
uide opening and the opening are arranged in a line to form a linear passage for the contents towards an outside of the container mechanism when the container mechanism is tilted or directed downward' as recited in claim 1 (emphasis added). Claim 1 requires that "the guide opening and the opening are arranged in a line to form a linear passage for the contents towards an outside of the container mechanism when the container mechanism is tilted or directed downward' (emphasis added). For example, FIG. 6 of the present application reproduced below shows that the guide opening (132) and the opening (122) are arranged in a line to form a linear passage for the contents towards an outside of the container mechanism when the container mechanism is tilted or directed downward. However, FIGS. 2 and 3 of Elinski copied below a curved passage for the contents which is ineffective for smooth or fluent dispensing of the contents. Accordingly, the curved passage for the contents taught in Elinski is not a disclosure, teaching or suggestion that "an inflow guide member is disposed inside the content storage or the housing, the inflow guide member configured to guide the content to move towards the operating mechanism for controlling passage of content wherein the inflow guide member forms a guide opening that opens toward the operating mechanism for controlling passage of content, and [ the guide opening and the opening are arranged in a line to form a linear passage for the contents towards an outside of the container mechanism when the container mechanism is tilted or directed downward' as recited in claim 1.

Examiner’s Response:Examiner notes that in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

For the reasons stated above, the claims stand rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 11, 14, 15, 18, and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michele Leonforte (3,414,162 – hereinafter Forte) in view of Joseph Elinski (4,732,387 – hereinafter Elinski).
Re Claim 1:
Forte discloses a container mechanism comprising: a content storage portion (20), an operating mechanism (44) for controlling passage of content and configured to guide movement of the content comprised in the content storage portion (20) (see Figs. 2 and 4), and a housing (36 in which the operating mechanism (44) for controlling the passage of the content is disposed (see Fig. 2), wherein the operating mechanism (44) for controlling the passage of the content comprises a content passage unit (44, 45, 46, 51, 52) (see Fig. 6) allowing the content to move therethrough and an opening (near 25) through which the content passes, wherein the housing (36), which is releasably coupled to the content storage portion (20) or integrally formed with the content storage portion (20), is provided with a cavity (between 44 and 27) that is open at opposite sides 

Elinski teaches when a container mechanism is titled or directed downward to allow the content (20) to move out the container mechanism, a moving member (30 by way of 24) is configured to be moved by a weight or pression of the content (20) pushing a free end of an opening member (24) in association with operation of the opening member (24) to open an opening to form a passage space for the content (see Figs. 1-4 and col. 5 lines 5-45).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Forte with that of Elinski to provide an alternative hands free dispensing formation that would allow for reduction of parts and single dispensing of product while assuring proper orientation and contact of product continuously for dispensing purposes.

Further Re Claim 3:
Forte discloses wherein the operating mechanism (44) for controlling passage of content prevents a demand amount of the content transferred from the content storage portion (20) to the operating mechanism (44) for controlling passage of content from returning to the content storage portion (20) (see Fig. 2). 


Further Re Claim 11:
Forte discloses wherein the inflow guide member (27, 29) is separated from the blocking plate (51, 52) in order to prevent interference with rotation of the blocking plate (51, 52) (see Figs. 3-5).

Further Re Claim 14:
Forte discloses wherein the opening member (45) is movably disposed in a direction of content passage so as to allow the content to pass through the opening (near 25) (see Figs. 1-6).

Further Re Claim 15:
Forte discloses wherein the content passage unit (44, 45, 46, 51, 52) comprises a movement securing portion (43) to which the opening member (45) or a moving member (46) connected to the opening member (45) is movably connected (see Figs. 1-6).


Further Re Claim 18:
Forte discloses wherein the opening member (45) is provided singularly or in plural (see Figs. 1-6).

Further Re Claim 49:
Forte discloses wherein the inflow guide member (27, 29) forms  an inclined surface (see Fig. 3) along at least a portion of an edge of the guide opening (30) (see Fig. 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.L.R/Examiner, Art Unit 3651                                                                                                                                                                                                        
/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651